Citation Nr: 1443254	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  10-04 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for a right knee condition, to include as secondary to a service-connected low back disability.

2. Entitlement to service connection for a bilateral ankle condition, to include as due to an undiagnosed illness.  

3. Entitlement to service connection for a condition manifested by chronic fatigue, to include as due to an undiagnosed illness.

4. Entitlement to service connection for a bilateral elbow condition, to include as due to an undiagnosed illness. 

5. Entitlement to service connection for a bilateral shoulder condition, to include as due to an undiagnosed illness. 

6. Entitlement to service connection for a bilateral wrist condition, to include as due to an undiagnosed illness. 

7. Entitlement to service connection for a bilateral hand condition, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	James M. McElfresh, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993, which included service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In September 2010, the Veteran was afforded a videoconference hearing before the Board.  A transcript of that proceeding is associated with the Veteran's claims file.

This matter was before the Board in November 2011, when it was remanded for further evidentiary development.  It has been returned to the Board for adjudication.

In a September 2012 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for lumbar degenerative disc disease and thoracic degenerative disc disease, radiculopathy of the upper right and left extremities, radiculopathy of the lower right and left extremities, cervical degenerative disc disease, and sinus headaches.  To date, the Veteran has not expressed disagreement with the effective dates or the disability ratings assigned for those disabilities.  Consequently, those issues are no longer before the Board.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Initially, the Board remanded this appeal in November 2010, inter alia, to secure a complete copy of the Veteran's service treatment records (STRs).  It became apparent that a complete copy of such was not associated with the claims file when the Veteran submitted a host of STRs which were not previously of record.  Indeed, while personnel records were obtained on remand, efforts to obtain STRs were insufficient.  

VA's duty to assist requires it to make as many requests as necessary to secure relevant Federal records, including military STRs. 38 C.F.R. § 3.159(c)(2).  VA may halt efforts to secure such records only if VA concludes that the records do not exist or that further efforts to secure the records would be futile.  Subsequent to the November 2010 Remand, the claims file contains documentation of one request made by the Appeals Management Center (AMC), to the Records Management Center (RMC), in an attempt to locate the Veteran's outstanding service treatment records. The RMC responded by email in November 2011, and stated that there are no further records of the STRs at the RMC, but that they have "flagged" their filing system to show AMC interest in the event records are located in the future.  This is not a conclusive statement that the records do not exist and does not lead to the conclusion that further efforts would be futile.  On remand, the AMC should broaden its search and continue efforts to obtain the Veteran's outstanding STRs until such time as it is reasonably certain such records do not exist or that further efforts to obtain them would be futile.  Only then should the AMC/RO issue a formal finding of unavailability and send the Veteran notice that the records remain outstanding.  

With respect to the issues of entitlement to service connection for bilateral elbow, bilateral shoulder, and bilateral hand conditions, a remand is necessary to ensure substantial compliance with the Board's November 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the November 2010 remand, the Board instructed the examiner to determine whether the Veteran's complaints were attributable to clinical diagnoses.  The March 2012 VA examiner diagnosed the Veteran with bilateral torn rotator cuffs, bilateral osteoarthritis of the elbows, and bilateral osteoarthritis of the hands.  The remand further instructed the examiner that where a clinical diagnosis was rendered, the examiner was to opine as to the probability that the diagnosed disability was related to the Veteran's period of active service.  For the issues of service connection for bilateral elbow (osteoarthritis), bilateral shoulder (torn rotator cuffs), and bilateral hands (osteoarthritis), the examiner did not opine as to the probability that those conditions were related to the Veteran's period of active service.  As such, substantial compliance with the Board's remand instructions was not achieved and a remand is required to rectify that deficiency.  See Stegall, supra.

With respect to the issue of entitlement to service connection for a right knee disability, further development is required.  At his March 2012 VA examination, the examiner diagnosed the Veteran with osteoarthritis of the right knee.  The examiner elicited a history from the Veteran, who explained to the examiner that "[in 1997] [the Veteran] was told that his knee was normal...and that his pain is probably coming from his back."  In rendering an opinion as to the etiology, the examiner stated "[i]t was determined that [the Veteran's] right knee pain originated from his low back condition."

The above evidence raises the possibility that the Veteran's right knee disability is secondary to his now service-connected lumbar degenerative disc disease.  However, it appears that, in his opinion, the examiner was merely restating the Veteran's reported history regarding his right knee disability.  Moreover, there is no provided rationale which supports any contention that a right knee disability is secondary to the Veteran's service-connected back disability.  As such, on opinion relating to secondary service connection must be obtained on remand.

Finally, regarding the issues of entitlement to service connection for a bilateral wrist disability, bilateral ankle disability, and a disability manifested by chronic fatigue, a remand is necessary under Stegall, supra.  The November 2011 Remand provided that if the examiner was unable to diagnose a disability relating to any of the Veteran's complaints, the examiner was to provide an opinion as to the medical probability that the condition is due to an undiagnosed illness.

The examiner did not provide diagnoses for the Veteran's complaints of chronic fatigue, bilateral wrist pain, or bilateral ankle pain (although the examiner noted previous left ankle and bilateral wrist sprains had resolved without any residuals).  The examiner, however, did not explain whether the Veteran's complaints with respect to those items were attributable to undiagnosed illnesses.  On remand, such should be explained by the examiner.  Regarding chronic fatigue, the examiner declined to diagnose the Veteran with Chronic Fatigue Syndrome.  The examiner indicated that the Veteran has been diagnosed with sleep apnea, which can produce similar symptoms.  On remand, the examiner should address whether the Veteran's symptoms are indeed the result of his sleep apnea or some other ailment.

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center (NPRC), Records Management Center (RMC) and any other appropriate location, to request the Veteran's complete service treatment records.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO/AMC must continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action taken.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file.

2. Return the claims file to the VA examiner who examined the Veteran in March 2012. The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.

(If that VA examiner is unavailable, provide the claims file to another competent expert for the opinion, or if necessary, schedule the Veteran to undergo a comprehensive VA examination to address the items that follow.)

The examiner should opine as to the following:

a. The examiner should provide separate opinions as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's bilateral hand, bilateral shoulder and bilateral elbow disabilities are related to the Veteran's service.

b. The examiner should provide an opinion as to whether it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected low back disability caused or aggravated (increased in disability beyond the natural progression) any right knee disability?  If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability.

c. The examiner should provide separate opinions as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's complaints of bilateral wrist pain, bilateral ankle pain, and chronic fatigue are due to an undiagnosed illness.

d. The examiner should state whether it is at least as likely as not that (i.e., 50 percent or greater probability) the Veteran's complaints of chronic fatigue are due to some other diagnosed illness, including sleep apnea.

A complete rationale for any opinion expressed must be provided.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

3. The RO must ensure that the medical examination report and requested opinion(s) comply with this remand and the questions presented in the request. If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  See Stegall, supra.

4. After undertaking any other development deemed appropriate the RO should re-adjudicate the issues on appeal. If the benefit sought is not granted, the Veteran, and his attorney, should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review. By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


